DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al. (US 2017/0189991).   
With regard to claims 1 and 15, Gollier teaches A stealth dicing apparatus (FIG. 6E) comprising: a laser light source (generating 2); and a linearly focusing lens (10) configured to linearly focus a beam output from the laser light source, the linearly focusing lens including, a horizontal surface (see left side of 10 in FIG. 6E); and an inclined surface (see right side of 10 in FIG. 6E) forming an inclination angle with the horizontal surface (FIG. 6E).   Gollier does not explicitly teach the inclination angle satisfying an expression 34.97R2−146.6R+162.5<α<52.45R2−207.6R+224.9, where ‘α’ is the inclination angle and ‘R’ is a refractive index of the linearly focusing lens.   Although Gollier does not explicitly teach the aforementioned limitation, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Gollier reference at FIG. 6E, such that the aforementioned inclination angle formulation is provided because Gollier teaches “In some embodiments, an axicon 10 with an adjustable angle is provided as a third degree of freedom to achieve a system that is capable of adjusting both the length and diameter of the line focus 2 b”, para. [0103] for the purpose of providing a desired line focus.   With regard to claim 15, as this claim relates to a stealth dicing method and includes the same limitations as those of claim 1 which is directed to a stealth dicing apparatus, it is submitted that with respect to the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed.  Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I)".
With regard to claim 2, Gollier teaches a beam size adjuster (13/15) configured to adjust a size of the beam output from the laser light source (generating 2), wherein the beam size adjuster is between the laser light source and the linearly focusing lens (FIG. 6E)(“ the third and fourth lens elements 13, 15 providing the magnification factor N and/or the first and second lens elements 5, 11 may instead be configured as one or more variable zoom assemblies. Such variable zoom assemblies may allow for continuous adjustment of the laser beam focal line length, as opposed to discrete steps available by interchanging axicons or lens elements. Such variable zoom assemblies may be actuated either manually or by motorization, where the latter allows programmatic adjustment of the system, which may be compatible with manufacturing requirements”, para. [0108]).  
With regard to claims 3 and 17, Gollier teaches the beam size adjuster (13/15) includes a front lens (13) and a rear lens (15) (FIG. 6E)(“ the third and fourth lens elements 13, 15 providing the magnification factor N and/or the first and second lens elements 5, 11 may instead be configured as one or more variable zoom assemblies. Such variable zoom assemblies may allow for continuous adjustment of the laser beam focal line length, as opposed to discrete steps available by interchanging axicons or lens elements. Such variable zoom assemblies may be actuated either manually or by motorization, where the latter allows programmatic adjustment of the system, which may be compatible with manufacturing requirements”, para. [0108])(emphasis added).  
With regard to claims 4 and 19, Gollier teaches the front lens (13) includes a variable thickness lens being configured to change shape such that a thickness of the variable thickness lens is changed (“As indicated above with respect to FIG. 6C, the focal lengths of the third lens element 13 and the fourth lens element 15 are adjustable, such as by exchanging lens elements”, para. [0106]).
With regard to claims 5 and 18, Gollier teaches the rear lens (15) includes a variable position lens configured to change a position thereof such that a distance between the front lens and the rear lens is changed (FIG. 6E)(“ the third and fourth lens elements 13, 15 providing the magnification factor N and/or the first and second lens elements 5, 11 may instead be configured as one or more variable zoom assemblies. Such variable zoom assemblies may allow for continuous adjustment of the laser beam focal line length, as opposed to discrete steps available by interchanging axicons or lens elements. Such variable zoom assemblies may be actuated either manually or by motorization, where the latter allows programmatic adjustment of the system, which may be compatible with manufacturing requirements”, para. [0108]).  
With regard to claim 6, Gollier teaches the linearly focusing lens (10) is configured to be positioned such that a beam output from the beam size adjuster (13/15) passes through the horizontal surface in a direction substantially perpendicular to the horizontal surface (FIG. 6E).
With regard to claim 7, Gollier teaches the inclined surface has a shape of a side surface of a cone (see surface of 10 in FIG. 6E).
With regard to claims 8 and 16, Gollier teaches the inclination angle (α) ranges from 25 degrees to 35 degrees (see surface of 10 in FIG. 6E).
With regard to claim 9, Gollier teaches an average power of the beam output from the laser light source is 2 W or more (“For example, to achieve a linear cutting speed of 300 mm/sec, 3 micron hole pitch corresponds to a pulse burst laser with at least 100 kHz burst repetition rate. For a 600 mm/sec cutting speed, a 3 micron pitch corresponds to a burst-pulsed laser with at least 200 kHz burst repetition rate. A pulse burst laser that produces at least 40 μJ/burst at 200 kHz, and cuts at a 600 mm/s cutting speed needs to have laser power of at least 8 Watts. Higher cut speeds therefore require even higher laser powers”, para. [0122]).
With regard to claims 10 and 20, Gollier teaches a pulse width of the beam output from the laser light source is 100 ns or less (“FIG. 7 is a graph of laser emission as a function of time for a picosecond laser. Each emission is characterized by a pulse “burst” which may contain one or more sub-pulses. The frequency of the bursts is the repetition rate of the laser, typically about 100 kHz (10 μsec). The time between sub-pulses is much shorter, e.g., about 20 nanoseconds (nsec)”, para. [0021]).
With regard to claim 11, Gollier teaches a stealth dicing apparatus (FIG. 6E) comprising a laser light source (generating 2); and a linearly focusing lens (10) configured to linearly focus a beam output from the laser light source (generating 2), the linearly focusing lens including, a cylindrical lens, and a conical lens (10 is an axicon which includes a conical surface on a cylindrical surface which has the same structural configuration as that of 13/11 in FIG. 3 of the instant patent application) coupled to a bottom surface of the cylindrical lens (FIG. 6E), a side surface of the conical lens forming an inclination angle with the bottom surface of the cylindrical lens (FIG. 6E).
Gollier does not explicitly teach the inclination angle satisfying an expression 34.97R2−146.6R+162.5<α<52.45R2−207.6R+224.9, where ‘α’ is the inclination angle and ‘R’ is a refractive index of the linearly focusing lens.   Although Gollier does not explicitly teach the aforementioned limitation, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Gollier reference at FIG. 6E, such that the aforementioned inclination angle formulation is provided because Gollier teaches “In some embodiments, an axicon 10 with an adjustable angle is provided as a third degree of freedom to achieve a system that is capable of adjusting both the length and diameter of the line focus 2 b”, para. [0103] for the purpose of providing a desired line focus.   
With regard to claim 12, Gollier teaches a beam size adjuster (13/15) including a front lens (13) and a rear lens (15)(FIG. 6E) (“ the third and fourth lens elements 13, 15 providing the magnification factor N and/or the first and second lens elements 5, 11 may instead be configured as one or more variable zoom assemblies. Such variable zoom assemblies may allow for continuous adjustment of the laser beam focal line length, as opposed to discrete steps available by interchanging axicons or lens elements. Such variable zoom assemblies may be actuated either manually or by motorization, where the latter allows programmatic adjustment of the system, which may be compatible with manufacturing requirements”, para. [0108])(emphasis added), wherein the beam size adjuster is between the laser light source (generating 2) and the linearly focusing lens (10(FIG. 6E).
With regard to claim 13, Gollier teaches Gollier the front lens (13) includes a variable thickness lens being configured to change shape such that a thickness of the variable thickness lens is changed (“As indicated above with respect to FIG. 6C, the focal lengths of the third lens element 13 and the fourth lens element 15 are adjustable, such as by exchanging lens elements”, para. [0106]).
With regard to claim 14, Gollier teaches the rear lens (15) includes a variable position lens configured to change a position thereof such that a distance between the front lens and the rear lens is changed (FIG. 6E)(“ the third and fourth lens elements 13, 15 providing the magnification factor N and/or the first and second lens elements 5, 11 may instead be configured as one or more variable zoom assemblies. Such variable zoom assemblies may allow for continuous adjustment of the laser beam focal line length, as opposed to discrete steps available by interchanging axicons or lens elements. Such variable zoom assemblies may be actuated either manually or by motorization, where the latter allows programmatic adjustment of the system, which may be compatible with manufacturing requirements”, para. [0108]).  
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761